DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 4/9/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the limitation “[d]isclosed herein” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims Mukawa (US 2013/0242555) in view of Morozov et al. (US 2016/0147003).
Consider claim 1, Mukawa discloses (e.g. figure 10) a method for displaying a image, comprising:
generating a light beam (154, light source) of an incident wave field having coherence (light source can include a laser) [0094];
expanding the generated light beam (60, light angle output control member)  to a size of an active area of a display (beam is expanded via the light angle output control member to the required display size);
converging the expanded light beam on respective positions of eyes of a user (light is converged at the pupil 21);
generating digital content (via 150, spatial light modulating device); and
displaying an image based on the converged light beam and on the digital content (displayed image is based on the converged beam and content) [0181, 0094, 0202, 0203, 0206, 0207].
However, Mukawa does not explicitly disclose that the image is a binocular hologram image.  Mukawa and Morozov et al. are related as waveguide devices.  Morozov et al. discloses (e.g. figures 1, 2, 5) a device wherein the image is a binocular hologram image (the device is a binocular holographic display apparatus) [0053-0065].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the deice of Mukawa, to include the binocular configuration, as taught by Morozov, in order to utilize a holographic display that may independently provide 3D images to the observer and may have different viewpoints.
Consider claim 2, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein expanding the generated light beam is configured to expand the generated light beam so as to have characteristics of a plane wave field (collimated is considered to be a characteristic of a plane wave) [0094 of Mukawa].
Consider claim 3, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein expanding the generated light beam is configured to expand the generated light beam so as to have uniform light intensity (collimated and expanded light has uniformity, the light source can also be a laser) [0094 of Mukawa].
Consider claim 7, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein generating the digital hologram content is configured to generate the digital hologram content encoded so as to be suitable for a user terminal (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 8, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is formed of a pair of images in consideration of binocular parallax (the device is a binocular HUD wherein a user sees two images) [0181, 0202, 0203, 0206, 0207 of Mukawa and  0053-0065 of Morozov].
Consider claim 9, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is a hologram image that supports binocular characteristics of a near-eye head-mounted display (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 10, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is provided so as to be viewed through left and right eyes of the user at a specific position and a specific angle selected by the user (the device is a HUD for a user wherein the pupil position is considered to be the specific position and specific angle selected by the user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 11, Mukawa discloses (e.g. figure 10) an apparatus for displaying an image, comprising:
a light source unit (154, light source) for generating a light beam of an incident wave field having coherence (light source can include a laser) [0094];
an expansion unit (60, light angle output control member)  for expanding the generated light beam to a size of an active area of a display (beam is expanded via the light angle output control member to the required display size);
a convergence unit for converging the expanded light beam on respective positions of eyes of a user (light is converged at the pupil 21);
a content generation unit for generating digital content (via 150, spatial light modulating device); and
an image display unit for displaying an image based on the converged light beam and on the digital content (displayed image is based on the converged beam and content) [0181, 0094, 0202, 0203, 0206, 0207].
However, Mukawa does not explicitly disclose that the image is a binocular hologram image.  Mukawa and Morozov et al. are related as waveguide devices.  Morozov et al. discloses (e.g. figures 1, 2, 5) a device wherein the image is a binocular hologram image (the device is a binocular holographic display apparatus) [0053-0065].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the deice of Mukawa, to include the binocular configuration, as taught by Morozov, in order to utilize a holographic display that may independently provide 3D images to the observer and may have different viewpoints.
Consider claim 12, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the expansion unit expands the generated light beam so as to have characteristics of a plane wave field (collimated is considered to be a characteristic of a plane wave) [0094 of Mukawa].
Consider claim 13, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the expansion unit expands the generated light beam so as to have uniform light intensity (collimated and expanded light has uniformity, the light source can also be a laser) [0094 of Mukawa].
Consider claim 14, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the convergence unit converges the expanded light beam by passing the expanded light beam through a beam-deflecting diffraction grating in which a member capable of converging a beam is included (340, second diffraction grating member converges light at pupil 21) [0204-0206 of Mukawa].
Consider claim 17, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the content generation unit generates the digital hologram content encoded so as to be suitable for a user terminal (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa].
Consider claim 18, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is formed of a pair of images in consideration of binocular parallax (the device is a binocular HUD wherein a user sees two images) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 19, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is a hologram image that supports binocular characteristics of a near- eye head-mounted display (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 20, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is provided so as to be viewed through left and right eyes of the user at a specific position and a specific angle selected by the user (the device is a HUD for a user wherein the pupil position is considered to be the specific position and specific angle selected by the user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US 2013/0242555) in view of Morozov et al. (US 2016/0147003) as applied to claim 1 above, and further in view of  Seesselberg et al. (US 8,681,184).
Consider claim 4, Mukawa does not explicitly disclose that converging the expanded light beam comprises: dividing the expanded light beam into two light beams; and deflecting the two light beams in left and right directions, respectively. Mukawa, Morozov and Seesselberg are related as waveguide devices.  Seesselberg et al. discloses (e.g. figure 1) dividing the expanded light beam into two light beams; and deflecting the two light beams in left and right directions, respectively (see figure 1, the light is divided by a transmissive diffraction grating into two paths via refractive index modulation) [col. 5, line 13 to col. 6, line 58].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mukawa, to include the transmissive grating as taught by Seesselberg et al., in order to provide a binocular full color image in a HUD that is as small and compact as possible.
Consider claim 5, the modified Mukawa reference discloses a method of claim 4, wherein dividing the expanded light beam is configured to pass the expanded light beam through a beam-dividing diffraction grating, which is a transmissive diffraction grating pattern obtained through periodic refractive index modulation, thereby dividing the expanded light beam (see figure 1, the light is divided by a transmissive diffraction grating into two paths via refractive index modulation) [col. 5, line 13 to col. 6, line 58 of Seesselberg et al.].
Consider claim 6, the modified Mukawa reference discloses a claim 4, wherein deflecting the two light beams is configured to pass the two light beams through two respective beam-deflecting diffraction gratings, which are transmissive diffraction grating patterns obtained through periodic refractive index modulation, thereby deflecting the two light beams (see figure 1, the light is divided by a transmissive diffraction grating into two paths via refractive index modulation) [col. 5, line 13 to col. 6, line 58 of Seesselberg et al.].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US 2013/0242555) in view of Morozov et al. (US 2016/0147003) as applied to claim 11 above, and in further view of Gao et al. (CN 107065178).
Consider claim 15, Mukawa discloses (e.g. figure 10) an apparatus of claim 11, wherein the convergence unit converges the expanded light beam by making the expanded light beam sequentially pass through a beam-deflecting diffraction grating (340, second diffraction grating member) [0204-0206].  However, Mukawa does not explicitly disclose a convergent lens. Mukawa, and Gao are related as head mounted viewing devices.  Gao discloses a convergent lens (7, eyepiece) [see page 4 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of Mukawa to include an eyepiece as taught by Gao, in order to allow for a short viewing distance thereby reducing the dimensions of the glasses. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US 2013/0242555) in view of Morozov et al. (US 2016/0147003) and Gao et al. (CN 107065178) as applied to claim 15 above, and in further view of Seesselberg et al. (US 8,681,184).
Consider claim 16, the modified Mukawa reference does not explicitly disclose that the beam-deflecting diffraction grating is a transmissive diffraction grating pattern obtained through periodic refractive index modulation. Mukawa and Seesselberg are related as waveguide devices.  Seesselberg et al. discloses (e.g. figure 1) that the beam-deflecting diffraction grating is a transmissive diffraction grating pattern obtained through periodic refractive index modulation (see figure 1, the light is divided by a transmissive diffraction grating into two paths via refractive index modulation) [col. 5, line 13 to col. 6, line 58].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mukawa, to include the transmissive grating as taught by Seesselberg et al., in order to provide a binocular full color image in a HUD that is as small and compact as possible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubota (US 9,250,373) discloses a waveguide with multiple diffraction gratings which are used to guide light into different paths in the waveguide.  Light is split in right and left directions for the right and left eyes of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872